     Case 1:17-cv-06325-VSB-KNF Document 104
                                         103 Filed 05/05/20
                                                   04/30/20 Page 1 of 2



                  UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK

EUGENE SCALIA,                                )
Secretary of Labor                            )
United States Department of Labor,            )
                                              )
             Plaintiff,                       )      No. 1:17-cv-6325-VSB
                                              )
                    v.                        )
                                              )
                                              )
WILMINGTON TRUST, N.A., et al.                )
                                              )
             Defendants.                      )
                                              )

    STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

      Plaintiff Eugene Scalia and Defendant Wilmington Trust, N.A., have reached

a settlement and memorialized it in a written agreement. The HCMC Legal, Inc.

Employee Stock Ownership Plan was named as a defendant pursuant to Federal

Rule of Civil Procedure 19(a) solely to assure that complete relief can be granted,

and is not a signatory to the agreement. Pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, the parties hereby stipulate and request that the

above-captioned matter be dismissed, with prejudice, with each party to bear his/its

own attorneys’ fees and costs.
     Case 1:17-cv-06325-VSB-KNF Document 104
                                         103 Filed 05/05/20
                                                   04/30/20 Page 2 of 2



Dated: April 30, 2020

                        Respectfully Submitted,

                        _____________________________
                        Jeffrey Hahn
                        Stephen Silverman
                        Kira Hettinger
                        Office of the Solicitor
                        U.S. Department of Labor
                        P.O. Box 1914
                        Washington, D.C. 20013
                        Tel: (202) 693-5695
                        Fax: (202) 693-5610
                        Email: hahn.jeffrey.m@dol.gov
                        Attorneys for the Secretary



                        _______________________________
                        Michael Prame
                        Mark Nielsen
                        Andrew Salek-Raham
                        GROOM LAW GROUP, CHARTERED
                        1701 Pennsylvania Ave. NW
                        Washington, DC 20006
                        Telephone: (202) 861-0620
                        Facsimile: (202) 659-4503
                        Email: mjp@groom.com
                        Attorneys for Wilmington Trust, N.A.




                                            The Clerk is directed to terminate this case.




                                                                                       5/5/2020
